\3
14
15
16
18
19
2O
21
22
23
24
25
JACKSON TOWNSHIP
ZONING BOARD OF ADJUSTMENS
OCEAN COUNTY - STATE OF NEW JERSEY
X _. w .. _ w _. .. __ .1 _ .1 - _ .1 _. ..




                                              Case 3:17-cv-03226-MAS-DEA Document 55-52 Filed 09/06/19 Page 1 of 4 PageID: 1346
IN THE MATTER OF:
OROS BAIS YAAKOV HIGH SCHOOL =h
(Use Variance No. 3004 and Site Plan No.
Block 21401, Lot 6
38 Cross Street
R~1 Zone
JACKSON MEMORIAL HIGH SCHOOL
Jackson, New Jersey 08527
June 18, 2014
7:00 p.m.
MEMBERS PRESENT:
STEPHEN CONSTANZO, Chairman
JOHN SUTTLES
DR. SHELDON HOFSTEIN
JOHN BURROWS
JOSEPH SCHULMAN
KATHRYN MCILHINNEY
CARL E. BOOK, JR
Professional Staff:
Sean Gertner, Esq., Attorney
Jeffrey Purpuro, Zoning Officer
Evan Hill, P.E.
Stuart Wiser, P.P.
Mark Kataryniak, Traffic Engineer
Janis Kisty, Recording Secretary
STEPHEN MCCRYSTAL
Certified shorthand Reporter
P.O. BOX 1431
Jackson, NJ 08527-1431
(732) 367—4609
14
15
l6
17
18
19
2O
21
22
23
24
25
82
that that is the public interest at stake, and
start at that point, and then make the
analysis at lease in one prong?




                                                 Case 3:17-cv-03226-MAS-DEA Document 55-52 Filed 09/06/19 Page 2 of 4 PageID: 1347
MR. WISER: That is a question that
I don’t know that I can answer for each
individual Board member. That may be
absolutely sufficient for some of you. Again,
you know this town, you know the issues much
better than I do. Some of you may
specifically be able to make that calculus;
some of you may not.
Well, that is correct in that
all I have before me —— and all, frankly, you
have before you —~ is the evidence and
testimony that has been presented. We all can
make assumptions, but my review of the record
is what I described earlier and leaves me with
the problem I described earlier.
THE CHAIRMAN: Any other members
have questions for Stuart?
MR. SCHULMAN: Mr. Chairman, I'd
like to make a remark that I think may help to
clarify in the Board members' minds the
question of beneficial use to the community,
and that is this: That this a school,
10
ll
12
13
14
16
17
18
19
20
21
22
23
24
25
83




                                                 Case 3:17-cv-03226-MAS-DEA Document 55-52 Filed 09/06/19 Page 3 of 4 PageID: 1348
obviously -— I am not saying anything that
hasn't been stated before -— that is a private
school and is exclusively for the use of the
Orthodox community; there will be no other
children of other religions admitted to that
school without being able to pass a strict
religious component, as the rabbi has said
himself during testimony.
And I want to relate something
that I experienced during my time living in
Lakewood, which was my whole life before I
moved to Jackson. I attended a meeting at
the municipal courtroom in Lakewood during
which the titular head of the Orthodox
community in Lakewood, Rabbi Schenkolewski,
stated several times that "the Orthodox
community will never assimilate; therefore,
they stand alone "
And in a question of inherent
beneficial use, it seems to me that the
applicant is asking us to recognize the
regional aspect while at the same time trying
to prove that it's an inherently beneficial
use to the whole community, while it's not for
the whole community, for lack of a better way
10
ll
12
13
14
15
l6
17
18
19
20
21
22
23
24
25




                                                 Case 3:17-cv-03226-MAS-DEA Document 55-52 Filed 09/06/19 Page 4 of 4 PageID: 1349
116
C E R T I F I C A T E
I, STEPHEN MCCRYSTAL, a
Certified Shorthand Reporter and Notary Public
of the State of New Jersey, certify that the
foregoing is a true and accurate transcript of
the above hearing before the Jackson Township
Zoning Board of Adjustment.
I FURTHER CERTIFY that I am
neither attorney nor counsel for, nor related
to nor employed by any of the parties to the
action, and further that I am not a relative
nor employee of any attorney nor counsel
employed in this case, nor am I financially
interested in the action.
STEPHEN MCCRYSTAL, C.S.R.
License No. X101186
Dated: July 7, 2014
My Commission Expires on May 18, 2016.
File Reference No. O61814SC
